Exhibit 99.1 Feb. 21, 2017 Edward Vallejo Vice President, Financial Planning and Investor Relations 856-566-4005 edward.vallejo@amwater.com Maureen Duffy Vice President, Communications and External Affairs 856-309-4546 maureen.duffy@amwater.com AMERICAN WATER REPORTS 2-END RESULTS • 2016 GAAP diluted earnings per share were $2.62; adjusted diluted earnings per share were $2.84 (a non-GAAP measure), excluding the $0.22 per share impact of the Freedom Industries chemical spill binding global agreement in principle (the “Settlement”) • Fourth quarter 2016 GAAP diluted earnings per share were $0.57 • Company affirms 2017 earnings guidance from continuing operations of $2.98 to $3.08 per diluted share • Projects 2017 dividend growth to be at the top of long term EPS compound annual growth range of 7 to 10 percent
